ORDER
This matter came before the Court on a Joint Petition for Thirty-Day Suspension of Respondent filed by the Attorney Grievance Commission of Maryland, Petitioner, and Cassandra R. Beverley, Respondent.
The Court having considered the Petition, it is this 4th day of March, 2008,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Cassandra R. Beverley, be suspended by consent from the practice of law in the State of Maryland for a period of thirty days, commencing April 1, 2003; and it is further
ORDERED, that, as a condition precedent to termination of her suspension, the Respondent shall be required to reimburse the Attorney Grievance Commission of Maryland for its costs in the amount of $597.25; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Cassandra R. Beverley from the register of attorneys in this Court, effective April 1, 2004, and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.